CASE No. 065584
                                   INCIDENT No./TRN: 9241937505 TRS: A002
                                                                       IN THE     FILED
                                                                               397TH    IN
                                                                                     DISTRICT COURT
THE STATE OF TEXAS                                  §                       5th COURT OF APPEALS
                                                    §                          DALLAS, TEXAS
v.                                                  §                       8/24/2015 2:20:05 PM     OF
                                                    §
                                                                                  LISA MATZ
KARLSCHOENWALDER                                    §                        GRAYSON    COUNTY,
                                                                                    Clerk          TEXAS
                                                    §
STATE   lD No.: TX 50656467                         §

                              JUDGMENT OF CONVICTION BY JURY
                                                     Date
Judge
                    HoN. Brian Gary                  Judgment     August 19, 2015
Presiding:
                                                     Entered:
Attorney for                                         Attorney for T. Scott Smith
                 Donald S. Carter
State:                                               Defendant:
Offense for which Defendant Convicted:
EVADING ARREST DET WNEH
Charging Instrument:                                 Statute for Offense:
Indictment                                           38.04(b)(2)(A) Penal Code
Date of Offense:
February 07. 2015
Degree of Offense:                                  Plea to Offense:
3rd Degree Felony                                   Not Guilty
Verdict of Jury:                                    Findings on Deadly Weapon:
GUILTY                                              N/A
                                               Plea           to
Plea to 1st Enhancement
                                               Enhancement/Habitual
Paragraph:
                                               Paragraph:
Findings     on       1st                      Findings        on
Enhancement                                    Enhancement/Habitual
Paragraph:                                     Paragraph:
Punished Assessed by:                Date Sentence Imposed:          Date Sentence to Commence:
Court                                August 19, 2015                 August 19, 2015
Punishment and
Place of           Two Years, Texas Department of Criminal Justice
Confinement:
THIS SENTENCE SHALL RUN CONCURRENTLY UNLESS OTHERWISE SPECIFIED.
      0 SENTENCE OF CONFINEMENT SUSPENDED, DEFENDANT PLACED ON
       COMMUNITY SUPERVISION FOR N/A.
Fine:    Court Costs: Restitution:  Restitution Payable to:

$0          $   $~{oCO...     $   'Q..          DvrCTIM (see below)
                                   '          DAGENCY/AGENT (see below)
Sex Offender Registration Requirements Do Not Apply to the Defendant. TEX. CODE CRIM.
PROC. chapter 62.
The age of the victim at the time of the offense was N/A.

                                                                                                           1
            If Defendant is to serve sentence in TDCJ. enter incarceration periods in chronological

    ~ ;:~:· d-&/5
    \)\J From----~---~ t o - - - - - - - - - -
Time
Credited: From - - - - - - - - - ~ - - - - - - - - - -
          From                   to _ _ _ _ _ _ _ _ __
             If Defendant is to serve sentence in county jail or i§ given credit toward fine and costs.
             enter days credited below.
                                    DAYS        NOTES:
All pertinent information, names and assessments indicated above are incorporated into
the language of the judgment below by reference.
       This cause was called for trial in Grayson County, Texas. The State appeared by her
District Attorney.
       Counsel/ Waiver of Counsel (select one)
        ~Defendant appeared in person with Counsel.
        0Defendant knowingly, intelligently, and voluntarily waived the right to representation by
        counsel in writing in open court.
       It appeared to the Court that Defendant was mentally competent and had pleaded as shown
above to the charging instrument. Both parties announced ready for trial. A jury was selected,
impaneled, and sworn. The Indictment was read to the jury, and Defendant entered a plea to the
charged offense. The Court received the plea and entered it of record.
       The jury heard the evidence submitted and argument of counsel. The Court charged the jury
as to its duty to determine the guilt or innocence of Defendant, and the jury retired to consider the
evidence. Upon returning to open court, the jury delivered its verdict in the presence of Defendant
and defense counsel, if any.
       The Court received the verdict and ORDERED it entered upon the minutes of the Court.
       Punishment Assessed by Jury I Court I No election (select one)
        0Jury. Defendant entered a plea and filed a written election to have the jury assess
        punishment. The jury heard evidence relative to the question of punishment. The Court
        charged the jury and it retired to consider the question of punishment. After due deliberation,
        the jury was brought into Court, and, in open court, it returned its verdict as indicated
        above.
        IZJCourt. Defendant elected to have the Court assess punishment. After hearing evidence
        relative to the question of punishment, the Court assessed Defendant's punishment as
        indicated above.
        0No Election. Defendant did not file a written election as to whether the judge or jury
        should assess punishment. After hearing evidence relative to the question of punishment, the
        Court assessed Defendant's punishment as indicated above.
       The Court FINDS Defendant committed the above offense and ORDERS, ADJUDGES AND
DECREES that Defendant is GUILTY of the above offense. The Court FINDS the Presentence
Investigation, if so ordered, was done according to the applicable provisions of TEX. CODE CRIM.
PROC. art. 42.12 § 9.
       The Court ORDERS Defendant punished as indicated above. The Court ORDERS Defendant~
pay all fines, court costs, and restitution as indicated above.

      Punishment Options (select one)
       ~Confinement in Texas Department of Criminal Justice. The Court ORDERS the

                                                                                                      2
                                         CAUSE NO. 065584
THE STATE OF TEXAS                             §            IN THE DISTRICT COURT OF
                                               §
v.                                             §            GRAYSON COUNTY, TEXAS
                                               §
KARL SCHONWALDER                               §            397T" JUDICIAL DISTRICT

                     DEFENDANT'S MOTION FOR NEW TRIAL

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW, Karl Schonwalder, Defendant, moves the Court for a new

trial, and would show the Court as follows:

        1.      On August 19, 2015, judgment was entered in the above styled and

numbered cause. The Defendant would show that the Court erred in failing to

instruct the jury, over the Defendant's objection, on the lesser included charge of

fleeing or attempting to elude a police officer, pursuant to Tex. Transp. Code§

545.421 (a). See, Walker v. State, 95 S.W.3d 516, 519 (Tex. App. -Ft. Worth

2002). Accordingly, the Defendant should be granted a new trial, with a jury

properly instructed.

        WHEREFORE, PREMISES CONSIDERED, Karl Schonwalder, Defendant,

prays that the Court grant him a new trial, and for such other and further relief to

which Defendant may be entitled.



                                                                          0
                                                                          0::
                                                                          0

                                                                           ~c
                                                                           0::
                                                                           0
                                                                           u..
                                                                           0
                                                                           Lr.J
                                                                           ....J
                                                                           u..

DEFENDANT'S MOTION TO QUASH ... PAGE 1
                                NO. 065584




THE STATE OF TEXAS:                §               IN THE 397TH DISTRICT
                                                   COURT
                                   §
                                   §
vs.                                §               OF
                                   §
                                   §
KARL SCHOENWALDER                  §               GRAYSON COUNTY, TEXAS




                           CERTIFIED FINGERPRINT


                      RIGHT THUMB PRINT OF DEFENDANT




PRINT TAKEN B Y : I D
                                                     CAUSE NO.       V~s-5&./

      THE STATE OF TEXAS                                       •        IN THE 397™ JUDICIAL
                                                               •
      vs.                                                      •        DISTRICT COURT OF
                                                               •
      KPR\ S&\,oNWf\\def
      Defendant
                                                               •        GRAYSON COUNTY, TEXAS


                    TRIAL COURT'S CERTIFICATION OF DEFENDANT'S RIGHT OF APPEAL*

               I, Brian K. Gary, Judge of the trial court, certify this criminal case:

               is not a plea-bargain case, and the defendant has the right of appeal. [or}

      ()       is a plea-bargain case, but matters were raised by written motion filed and ruled on before
               trial and not withdrawn or waived, and the defendant has the right or appear. [or]          ~             ("')
                                                                                                                                 l. .cJ:JC:
                                                                                                            0            ("')    o:::a::::x
                                                                                                            u                    ow._
      ()       is a plea-bargain case, but the trial court has given permission to appeal, and the          w            :a::
                                                                                                                         a_      :E ....J •
                                                                                                            0::::                ~1:Uz:
               defendant has the right of appeal. [or]                                                                           )1-c:>
                                                                                                                         c..:>   -Ci:~
                                                                                                                                 ....J.,_a::::
                                                                                                                         ::::>   ....J(/')(.!)
      ()                                                                                                                 <       w-
                                                                                                                         Lr.)
                                                                                                                                 ::x:"Cl
                                                                                                                    >-   ~
                                                                                                                         C'.J


      Judge                                                                       Date Signed

      I have received a copy of this certificatio . I have also been informed of my rights concerning any appeal of this
      criminal case, including any right to file a prose petitioner for review pursuant to Rule 69 of the Texas Rules of
      Appellate Procedure. I have been admonished that my attorney must mail a copy ofthe court of appeals's judgment
      and opinion to my last known address and that I have only 30 days in which to file a pro se petition for discretionary
      review in the Court of criminal Appeals. Tex R. App. P. 68.2. I acknowledge that, if I wish to appeal this case and if
      I am entitled to do so, it is my duty to inform my appellate attorney, by written communication, of any change in the
      address at which I am currently living or any change in my current prison unit. I understand that, because of
      appellate deadlines, ifl fail to timely inform my appellate a        ey of     change in my address, I may lose the
      opportunity to file a pro se petition for discretionary re ".:!·~~~-/....,....



  it:1£fC-
---
      Mailing Address_ _ _ _ _ _ _ __                          Mailing A d d r e s s - - - - - - - - - - - -



      Telephone Number ________                                Telephone N u m b e r - - - - - - - - - - -
      *"A defendant is a criminal case has the right of appeal under these rules. The trial court shall enter a certification
      of the defendant's right to appeal in every case in which it enters a judgment of guilt or other appealable order. In a
      plea bargain case-that is, a case in which a defendant's plea was guilty or nolo contendere and the punishment did
      not exceed the punishment recommended by the prosecutor and agreed to by the defendant-a defendant may
      appeal only: (A) those matters that were raised by written motion filed and ruled on before trial, (B) after getting the
      trial court's permission to appeal." TEXAS RULE OF APPELLATE PROCEDURE 25.2(a)(2)
                                         CAUSE NO. 065584
THE STATE OF TEXAS                             §            IN THE DISTRICT COURT OF
                                               §
v.                                             §            GRAYSON COUNTY, TEXAS
                                               §
KARL SCHONWALDER                               §            397T" JUDICIAL DISTRICT

                     DEFENDANT'S MOTION FOR NEW TRIAL

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW, Karl Schonwalder, Defendant, moves the Court for a new

trial, and would show the Court as follows:

        1.      On August 19, 2015, judgment was entered in the above styled and

numbered cause. The Defendant would show that the Court erred in failing to

instruct the jury, over the Defendant's objection, on the lesser included charge of

fleeing or attempting to elude a police officer, pursuant to Tex. Transp. Code§

545.421 (a). See, Walker v. State, 95 S.W.3d 516, 519 (Tex. App. -Ft. Worth

2002). Accordingly, the Defendant should be granted a new trial, with a jury

properly instructed.

        WHEREFORE, PREMISES CONSIDERED, Karl Schonwalder, Defendant,

prays that the Court grant him a new trial, and for such other and further relief to

which Defendant may be entitled.



                                                                          0
                                                                          0::
                                                                          0

                                                                           ~c
                                                                           0::
                                                                           0
                                                                           u..
                                                                           0
                                                                           Lr.J
                                                                           ....J
                                                                           u..

DEFENDANT'S MOTION TO QUASH ... PAGE 1
                                                     State Bar Number 18688900
                                                     120 South Crockett Street
                                                     P.O. Box 354
                                                     Sherman, Texas 75091-0354
                                                     e-mail smithlaw@airmail.net
                                                     Facsimile (903) 870-1446
                                                     Telephone (903) 868-8686
                                          CERTIFICATE OF SERVICE
         I do hereby certify that a true and correct copy oft e above and foregoing document was served by
facsimile to the Grayson County Attorney's Office,              2




DEFENDANTS MOTION TO QUASH ... PAGE 2
                                             CAUSE NO. 065584

            THE STATE OF TEXAS                      §             IN THE DISTRICT COURT OF
                                                    §
            v.                                      §             GRAYSON COUNTY, TEXAS
                                                    §
            KARL SCHONWALDER                        §             397TH JUDICIAL DISTRICT

                                          NOTICE OF APPEAL

            TO THE HONORABLE JUDGE OF SAID COURT:

                  Karl Schoenwalder, defendant, within thirty days of sentencing, files this
            notice of appeal to the Fifth District Court of Appeals in Dallas of the conviction
            and sentence in Cause No. 065584.

                                                                  submitted,



                                                    h1JI'rnr.~cott   Smith
                                                   State Bar Number 18688900
                                                   120 South Crockett Street
                                                   P.O. Box 354
                                                   Sherman, Texas 75091-0354
                                                   e-mail smithlaw@airmail.net
                                                   Facsimile (903) 870-1446
                                                   Telephone (903) 868-8686

                                          CERTIFICATE OF SERVICE




                  ~       CD
                  c:::J   ,-<
   O;:J:;                        ~
c-J-I'Tl
::oU>r                           r
p;;jr-                           J'TI
-n)>                           ...,
                                0

a-ten
:z:n:x:
• r
-;,.,:t
                 ..,            0
                                 :::0
                                :::0




                 -
                 :X
>